ORDER
PER CURIAM.
After a bench trial, the trial court convicted Demetrius Trice (Defendant) of forcible rape, section 566.030, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994. The court sentenced Defendant to 30 years imprisonment for rape and a consecutive term of 10 years for armed criminal action. Defendant appeals, challenging only his conviction for armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).